Appellant concedes that our original opinion is correct save as it relates to bill of exception number four. According to the recitals in the bill Doyle Newcomb was a state's witness. What his evidence was on the trial is not shown in the bill, and without a statement of facts we have no information on the subject. The bill in question reflects that the witness was asked if he was not prejudiced against appellant and was anxious to see her convicted, which witness answered in the negative. He was then asked a question which if answered as expected would have shown that the wife of witness had recently been involved in a quarrel with a daughter of appellant, which resulted in witness' wife having unkind *Page 71 
feeling towards appellant's daughter and family. We think this situation too problematical to say that it affected the animus of the witness, and hence the authorities cited upon that subject are not applicable. In any event, this court could not undertake to guess at the probable effect of a ruling of the trial court which might even appear to have been erroneous without knowing something of the facts regarding the offense of which appellant was convicted.
The motion for rehearing is overruled.
Overruled.